Citation Nr: 0944262	
Decision Date: 11/20/09    Archive Date: 11/25/09

DOCKET NO.  06-36 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for alcoholism.

2.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for hearing loss.

3.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for tinnitus.

4.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for ulcers.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

J.B. Freeman, Associate Counsel


INTRODUCTION

The appellant served on active duty honorably from December 
1965 to December 1968 and from May 1970 to October 1972, 
under other than honorable conditions, which has been 
determined to be a bar to VA compensation benefits.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of the RO 
in St. Louis, Missouri, which denied service connection for 
the above claims.  

The appellant requested a personal hearing before a Member of 
the Board at the RO in his November 2006 substantive appeal.  
The appellant withdrew the request in a December 2006 
submission.  The Board may proceed.  38 C.F.R. § 20.704(d).

The petitions to reopen claims of service connection for 
hearing loss, tinnitus and ulcers are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The appellant's alcoholism is the result of the 
appellant's voluntary and willful drinking to excess.

2.  There is no link between alcoholism and a service- 
connected disability.


CONCLUSION OF LAW

The appellant's alcoholism is the result of willful 
misconduct and it is not proximately due to or aggravated by 
a service-connected disability.  38 U.S.C. §§ 1101, 1110, 
1111, 1131 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.1, 3.303, 
3.304, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



I. Veterans Claims Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  The 
VCAA applies in the instant case.

The Board believes that the disposition of this case is based 
upon the operation of law.  As discussed below, the 
uncontested record establishes that the appellant's 
alcoholism is the result of voluntary and willful drinking to 
excess.  Service connection for a primary alcohol abuse 
disability is barred as a matter of law.  See Allen v. 
Principi, 237 F.3d 1368 (Fed. Cir. 2001), infra.  The U. S. 
Court of Appeals for Veterans Claims (Court) has held that 
the VCAA has no effect on an appeal where the law is 
dispositive of the matter.  See Manning v. Principi, 16 Vet. 
App. 534 (2002).

II. Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Section 8052 of the Omnibus Budget Reconciliation Act (OBRA) 
of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388- 
91, prohibits, effective for claims filed as in the instant 
case after October 31, 1990, payment of compensation for a 
disability that is a result of a veteran's own alcohol or 
drug abuse.  Moreover, Section 8052 also amended 38 U.S.C. § 
105(a) to provide that, with respect to claims filed after 
October 31, 1990, an injury or disease incurred during active 
service will not be deemed to have been incurred in line of 
duty if the injury or disease was a result of the person's 
own willful misconduct, including abuse of alcohol or drugs.  
See 38 U.S.C. § 105 (West 2002); 38 C.F.R. §§ 3.1(m), 
3.301(d) (2009).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit), in Allen v. Principi, 237 F.3d 1368 (Fed. 
Cir. 2001), held that there can be service connection for 
compensation for an alcohol or drug abuse disability acquired 
as secondary to, or as a symptom of, a service-connected 
disability.  The Federal Circuit also indicated that veterans 
could only recover if they can "adequately establish that 
their alcohol or drug abuse disability is secondary to or is 
caused by their primary service-connected disorder."  The 
Federal Circuit stated that such compensation would only 
result "where there is clear medical evidence establishing 
that the alcohol or drug abuse disability is indeed caused by 
a veteran's primary service-connected disability, and where 
the alcohol or drug abuse disability is not due to willful 
wrongdoing."  In addition, the Federal Circuit found that 38 
U.S.C. § 1110 permits a veteran to receive compensation for 
an alcohol-abuse or drug-abuse disability acquired as 
secondary to, or as a symptom of, a veteran's service- 
connected disability.  Compensation is precluded in only two 
situations: (1) for primary alcohol abuse disabilities; and 
(2) for secondary disabilities (such as cirrhosis of the 
liver) that result from primary alcohol abuse.  The Federal 
Circuit defined "primary" as meaning an alcohol abuse 
disability arising during service from voluntary and willful 
drinking to excess.

The appellant's statements with his April 2005 statement in 
support of the claim, April 2006 Notice of Disagreement, and 
November 2006 Form 9 indicate that he began drinking during 
service.  He indicates that he drank heavily for many years 
and that this was the cause of his problems and eventual 
Under Other Than Honorable Conditions discharge in 1972.  The 
appellant is presently service connected for residuals of 
fracture of the left fifth distal metacarpal.  There is no 
suggestion by the appellant or the remaining evidence of 
record that this disability caused his alcoholism.  There is 
no evidence to suggest that the alcoholism is the result of 
anything other than the appellant's voluntary and willful 
drinking to excess.  

Based on the appellant's account of his alcoholism and the 
uncontested record, the Board finds that the appellant's 
alcoholism is the result of his own voluntary and willful 
drinking to excess.  The Board concludes that service 
connection is barred as a matter of law.  See 38 U.S.C. § 
105; 38 C.F.R. §§ 3.1(m), 3.301(d).  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for alcoholism is denied.


REMAND

The Board must remand the hearing loss, tinnitus and ulcer 
petitions for further development and readjudication.

The appellant had prior claims for hearing loss, tinnitus and 
ulcers which were denied in a May 2004 rating decision.  The 
appellant submitted a March 2005 statement in which he asked 
to file claims for service connection for these conditions.  
He did not reference his previous claims, the prior decision 
or indicate that he wanted appellate review.  The RO 
attempted to clarify by sending an April 2005 letter 
indicating that the RO could not reconsider without more 
evidence or a motion for revision based on clear and 
unmistakable error.  The appellant responded with a statement 
regarding his alcoholism.  The appellant did not respond on 
the hearing loss, tinnitus, or ulcer claims until after the 
June 2005 rating decision on appeal.  As such, the Board 
concludes that the appellant did not submit a Notice of 
Disagreement to the May 2004 rating decision.  The claims for 
hearing loss, tinnitus and ulcers were finally denied in May 
2004.  The Board also notes that the appellant has been 
previously denied service connection for ulcer in rating 
decisions in July 1974 and March 1982.  VA must address 
reopening when a claimant refiles for the same disability.  
See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) 
(reopening after a prior unappealed RO denial); Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a prior 
Board denial); Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA 
failed to comply with its own regulations by ignoring issue 
of whether any new and material evidence had been submitted 
to reopen the veteran's previously and finally denied 
claims).

The RO failed to provide VCAA notice on these petitions.  The 
March 2005 statement, being taken as a new claim for 
benefits, should have lead the RO to send a pre-adjudicatory 
letter satisfying the duty to notify obligations of the VCAA.  
No such letter was ever sent on these three petitions.  The 
Board must remand to satisfy the VCAA. 


Accordingly, the case is REMANDED for the following action:

1.  Provide to the appellant all 
notification action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), with respect to these petitions.  
The notice should also inform the 
appellant of the elements required to 
reopen a claim for service connection and 
the specific grounds for the prior, final 
denials of the appellant's hearing loss, 
tinnitus and ulcer claims.  Any notice 
given, or action taken thereafter, must 
comply with current, controlling legal 
guidance.

2.  After providing the appellant an 
opportunity to respond, the RO should 
readjudicate the petitions to reopen.  If 
the benefits sought are not granted, the 
appellant and his representative should be 
furnished a SSOC and afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


